Citation Nr: 1038785	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-20 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to February 1973. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran appeared at a hearing before a 
Decision Review Officer and in April 2009 he appeared at a 
hearing before the undersigned Veterans Law Judge.  The 
transcripts of the hearings are in the Veteran's file.

In a rating decision in July 1973, the RO denied service 
connection for a psychiatric disorder.  Whereas here, VA has 
received official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim in July 1973, VA will consider the claim on the merits 
and new and material evidence is not required to reopen the 
claim.  38 C.F.R. § 3.156(c). 

In July 2009, the Board remanded the claim for further 
development.  The requested development has been completed on the 
claim of service connection for posttraumatic stress disorder.  

As to the issue of service connection for psychiatric disorder 
other than posttraumatic stress disorder, further action is 
necessary to comply with the Board's remand directive, and issue 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  




FINDING OF FACT

The Veteran did not serve in combat and there is no current 
diagnosis of posttraumatic stress disorder that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), of the American Psychiatric Association in 
accordance with 38 C.F.R. § 4.125(a). 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 






Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

On the claim of service connection for posttraumatic stress 
disorder, the RO provided pre- and post- adjudication VCAA notice 
by letters, dated in May 2005 and in March 2006.  The Veteran was 
notified of the type of evidence needed to substantiate the claim 
of service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between the 
current disability and the injury or disease or event, causing an 
injury or disease, during service.  The Veteran was provided a 
PTSD questionnaire asking for information or evidence about any 
in-service stressor.

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, and 
that he could submit records not in the custody of a Federal 
agency, such as private medical records or authorize VA to obtain 
private medical records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the 
extent of pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-complying 
VCAA notice after which the claim was readjudicated as evidenced 
by the statement of the case, dated in June 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO has obtained the service treatment records, service 
personnel records, and VA records.  The Veteran was also afforded 
VA examinations and the RO obtained VA medical opinions. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 










REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service personnel records show that in 1972 the Veteran 
served eleven months overseas.  From January 1972 to February 
1972 the Veteran was at Phan Rhang, Vietnam, and from March 1972 
to December 1972 he was at Nakhon Phanom, Thailand.  His primary 
duty was supply.  

Service department records show that at Phan Rang on February 5, 
1972, there was a standoff attack and a single round impacted, 
and on February 21, 1972, there was another standoff attack and 
two rounds impacted.   In each instance, there were no 
casualties.  

The service treatment records show that in January 1972 the 
Veteran was in a fight and suffered a laceration over the left 
eyebrow.  The remainder of the service treatment records, 
including the report of separation examination, contain no 
complaint, finding, history, treatment, or diagnosis of a 
psychiatric disorder, including posttraumatic stress disorder.  

After service, VA records show that in July 2004, history 
included posttraumatic stress disorder. 

On initial VA psychiatric evaluation in January 2005, the Veteran 
described non-combat experiences in Vietnam, where he was a 
supply clerk, namely, he learned about the suicide of a soldier 
(he had not witnessed the suicide), he got in a fight over a 
comment about a soldier's girlfriend, and after he left Vietnam 
he learned of the deaths of friends.  The Veteran also described 
traumatic experiences in Thailand, namely, chemical spills and an 
attack on the base.  He stated that he saw the body of a local 
who was killed in a motorcycle accident off base.  The diagnosis 
was anxiety disorder.  The VA examiner stated that the Veteran 
did not meet the DSM-IV criteria for posttraumatic stress 
disorder.  

In June 2005, in his PTSD Questionnaire, the Veteran referred to 
the suicide of a fellow airman.  He stated that the base in 
Vietnam was overrun and he expressed guilt about the deaths of 
friends after he left Vietnam. 

Veteran Center records from February to June 2005 include the 
assessment of subdiagnostic posttraumatic stress disorder.

VA records in April 2006 show that the Veteran stated that he had 
witnessed mortar and rocket attacks in Vietnam and that he has 
seen body bags.  The assessment was depression may be secondary 
to alcohol abuse.  In May 2006, the assessment was "probable" 
posttraumatic stress disorder.  In September 2006 and in December 
2006, the assessment was major depressive disorder. 

In May 2007, the Veteran testified that in Vietnam his base was 
hit by mortar and rocket attacks, that he saw body bags, and that 
an airman in his quarters committed suicide.  

VA records show that in June 2007 the assessment was major 
depressive disorder.  In August 2007, the assessment was major 
depressive disorder and posttraumatic stress disorder.  In March 
2008, the assessment was major depressive disorder.  In May 2008, 
the assessment was posttraumatic stress disorder.  In August 
2008, the assessment was major depressive disorder.   In 
September 2008, the assessment was major depression and 
posttraumatic stress disorder.  In October 2008, the assessment 
was depression and anxiety.  In April 2009, the diagnoses were 
major depressive disorder and posttraumatic stress disorder.  

On a VA posttraumatic stress disorder examination by a Board 
Certified Psychiatrist in March 2008, the Veteran stated that he 
was always scared of being killed from the moment he landed in 
Vietnam and that his most significant stressor was a fight with 
another airman.  The VA examiner expressed the opinion that the 
Veteran did not have posttraumatic stress disorder.  



The VA examiner explained that the Veteran did not meet the 
criteria under DSM-IV for a diagnosis of posttraumatic stress 
disorder because the Veteran did not experience an event that 
involved actual or threatened death or serious injury or physical 
integrity, that the Veteran did not reexperience any traumatic 
event, that the Veteran did not have persistent avoidance of 
stimuli associated with any trauma, that the Veteran did not have 
persistent symptoms of increased arousal, and that the Veteran 
did not have significant distress or impairment in social and 
occupational or other important areas of functioning.  

In April 2009, the Veteran testified that in Vietnam he was 
scared the entire time, that his base was hit with mortar and 
rocket attacks almost every day, and that an airman committed 
suicide. 

On VA psychiatric examination in August 2009, the Veteran stated 
that in Vietnam he feared for his life, that his base was hit by 
mortars, that he saw dead bodies, that an airman committed 
suicide, and that he felt guilty about friends who died there. 
The diagnosis was depression.  

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." 


Continuity of symptomatology after discharge is required where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service. 38 C.F.R. § 
3.303(d).

In addition, service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 

If the evidence establishes that a Veteran engaged in combat with 
the enemy or the stressor is related to fear of hostile military 
or terrorist activity and the claimed stressor is related to 
thereto, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Otherwise, the 
record must contain credible supporting evidence that the alleged 
in-service stressor actually occurred, and the Veteran's 
statements alone are not sufficient to establish the occurrence 
of the claimed in-service stressors.  38 C.F.R. § 3.304(f) (as 
amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010).

Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (October 18, 1999).





Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The record does not show that the Veteran 
was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).




Analysis 

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not affirmatively shown to have 
had onset during service, and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

As posttraumatic stress disorder was not noted in service, as 
there is no competent evidence either contemporaneous with or 
after service that symptoms of posttraumatic stress disorder were 
otherwise noted, that is, observed during service, and as the 
Veteran has not asserted in statements otherwise, the principles 
of service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), after service, posttraumatic 
stress disorder was first documented by history by VA in July 
2004.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   
For this reason, the Board rejects the history of posttraumatic 
stress disorder as competent medical evidence establishing a 
diagnosis of posttraumatic stress disorder in accordance with 38 
C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV).   
38 C.F.R. § 3.304(f). 

As for records of the Veteran Center, the assessment of 
"subdiagnostic" posttraumatic stress disorder falls clearly 
below the diagnostic threshold for posttraumatic stress disorder 
in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that 
conforms to DSM-IV).   For this reason, the Board rejects the 
finding of "subdiagnostic" posttraumatic stress disorder as 
competent medical evidence establishing a diagnosis of 
posttraumatic stress disorder in accordance with 38 C.F.R. § 
4.125(a) (a diagnosis that conforms to DSM-IV).   38 C.F.R. 
§ 3.304(f).   



As for VA documenting "probable" posttraumatic stress disorder 
and assessments of posttraumatic stress disorder and the listing 
of posttraumatic stress disorder as an active health problem, 
mere conclusions without describing posttraumatic stress disorder 
in sufficient detail or analysis to support such a conclusion 
does not allow the Board to consider and weigh the conclusions 
against contrary opinions, also of records.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123-25 (2007) (holding that medical 
opinion must be based on consideration of the veteran's prior 
medical history and examinations and also describe the 
disability, if any, in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one).  

For this reason, the conclusionary findings are given little 
probative weight on the question of whether the Veteran suffers 
from posttraumatic stress disorder due to a specific in-service 
stressor.

As for the Veteran's statements and testimony that he suffers 
from posttraumatic stress disorder due to his experiences in 
Vietnam and in Thailand, posttraumatic stress disorder is not a 
condition under case law where lay observation has been found to 
be competent to establish a diagnosis and the determination as to 
the presence of posttraumatic stress disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f).




Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition, or a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional, or lay evidence can be probative on 
expressing an opinion on causation.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).   

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, that 
is, a diagnosis that conforms to DSM-IV.  38 C.F.R. § 3.304(f). 

Where, as here, there is a question of medical diagnosis, not 
capable of lay observation, and posttraumatic stress disorder is 
not a simple medical condition, competent medical evidence is 
required to substantiate the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical diagnosis 
or opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through education, 
training, and expertise to state that he has posttraumatic stress 
disorder.  For this reason, the Board rejects the Veteran's 
statements and testimony as competent evidence that he has 
posttraumatic stress disorder.  

Also, although the Veteran is competent to report a 
contemporaneous medical diagnosis and although the Veteran is 
competent in describing symptoms which support a later diagnosis 
by a medical professional, the Board has already found that the 
documentation of posttraumatic stress disorder by history is not 
competent medical evidence, and the later assessments of 
posttraumatic stress disorder, including as active health 
problems, by VA have little probative value on the question of 
whether the Veteran suffers from posttraumatic stress disorder 
due to a specific in-service stressor. 

As for any in-service stressor, service department records show 
that there were two standoff attacks without casualties at Phan 
Rang in February1972, when the Veteran was there, which is 
sufficient to establish an in-service stressor.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every detail 
of a claimed stressor, including personal participation, is not 
required, and independent evidence that the incident occurred is 
sufficient).

As for the other alleged noncombat in-service stressors, which do 
not involve hostile military or terrorist activity (suicide by a 
fellow airman, a fight with another service member, the sight of 
body bags, chemical spills, motorcycle incident, death of 
friends), the Veteran's statement and testimony alone are not 
sufficient to establish the occurrence of the alleged noncombat 
in-service stressors and his statements and testimony must be 
corroborated by credible supporting evidence and there is no such 
evidence.   Cohen v. Brown, 10 Vet. App. 128 (1997). 

As for the other alleged in-service stressor, namely, the base in 
Vietnam was overrun, the Veteran is not credible because the 
service department records show that for the time the Veteran was 
in Vietnam there were two standoff attacks without casualties and 
no evidence of a Vietcong or North Vietnamese attack that overran 
the base.  

As for evidence of a diagnosis of posttraumatic stress disorder, 
on initial VA psychiatric evaluation in January 2005, the Veteran 
described non-combat experiences in Vietnam (suicide by a fellow 
airman, a fight with another service member, and death of 
friends) as well as chemical spills and an attack on the base 
while in Thailand.  The diagnosis was anxiety disorder, not 
posttraumatic stress disorder as the VA examiner explained that 
the Veteran did not meet the DSM-IV criteria for posttraumatic 
stress disorder, considering the alleged in-service stressor of 
the attacks at the base in Thailand although such a stressor 
would qualify as a stressor related to fear of hostile military 
activity.  This evidence opposes, rather than supports, the 
claim. 




As for the opinion of the VA Board Certified Psychiatrist, the VA 
examiner expressed the opinion that the Veteran did not have 
posttraumatic stress disorder.  The VA examiner explained that 
the Veteran did not meet the criteria under DSM-IV for a 
diagnosis of posttraumatic stress disorder because the Veteran 
did not experience an event that involved actual or threatened 
death or serious injury or physical integrity, that the Veteran 
did not reexperience any traumatic event, that the Veteran did 
not have persistent avoidance of stimuli associated with any 
trauma, that the Veteran did not have persistent symptoms of 
increased arousal, and that the Veteran did not have significant 
distress or impairment in social and occupational or other 
important areas of functioning.  This evidence also opposes, 
rather than supports, the claim.

The Board places great weight on the opinion of the VA 
psychiatrist as the VA psychiatrist described in detail and 
provided analysis to support the conclusion that the Veteran did 
not suffer from posttraumatic stress disorder by covering the 
criteria for such a diagnosis in accordance with DSM-IV.

As for the opinion of VA examiner in August 2009, considering 
that the Veteran stated that he in Vietnam he feared for his life 
and he described mortar attacks, the diagnosis was depression, 
not posttraumatic stress disorder.  This evidence too opposes, 
rather than supports, the claim.  

To the extent the Veteran statements and testimony are offered as 
a lay opinion on causation, a lay opinion is limited to 
inferences which are rationally based on the Veteran's perception 
and does not require specialized knowledge.  As an opinion on 
causation in this case requires specialized knowledge, education, 
training, or experience, and as no factual foundation has been 
established to show that the Veteran is qualified through 
specialized knowledge, education, training, or experience to 
offer such an opinion on causation, his statements and testimony 
are not competent evidence on causation and his statements and 
testimony are not to be consider as favorable evidence in support 
of the claim.





In the absence of competent and credible evidence of a current 
diagnosis of posttraumatic stress disorder, the preponderance of 
the evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND  

In the remand of July 2009, citing Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Board directed that the claim of service 
connection for psychiatric disorder other than posttraumatic 
stress disorder be adjudicated, and if the benefit sought was 
denied, the Veteran and his representative were to be furnished a 
supplemental statement of the case.

In the supplemental statement of the case issued in June 2010 
after the Board's remand, the claim of service connection for 
psychiatric disorder other than posttraumatic stress disorder was 
not addressed. 

As the requested development has not been completed, further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).








Accordingly, the claim is remanded for the following action:

Other than PTSD, adjudicate the claim of 
service connection for psychiatric disorder 
to include depression.  If the benefit 
sought is denied, provided the Veteran and 
his representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr. 
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


